Citation Nr: 0525943	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  98-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986 and from October 1994 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New York, New York, which denied service connection for 
sarcoidosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran testified at a Travel Board hearing before the 
undersigned in May 2005 that she was hospitalized for 
breathing problems during her first tour of duty in Germany 
for approximately four days at "Landstuhl," which she 
identified as a military hospital.  (Board Transcript at pp. 
6-7).  The veteran also testified at an RO hearing in 
December 1998 that she was hospitalized on two occasions 
while stationed in Germany; however, she did not identify the 
hospital by name or location.  A review of the file indicates 
that no service medical records have been associated with the 
file for the veteran's period of active duty from October 
1983 to October 1986.  Beginning in August 1997, the RO has 
made several attempts to retrieve the service medical and 
personnel records from various depositories, including the 
National Personnel Records Center (NPRC) and the U.S. Army 
Reserve Personnel Center (AR-PERSCOM), without success.  
According to NPRC's response in August 1999, there are no 
medical records on file.  AR-PERSCOM indicated in August 2002 
that the record is located at Code 13.  However, none of the 
requests to NPRC specifically requested inpatient records 
from the U.S. Army Hospital in Landstuhl, Germany.  
Therefore, at a minimum an additional request should be made 
to obtain these records.  38 C.F.R. § 3.159(c)(2) (2004).
 
The Board further notes that the U.S. Army Center for Health 
Promotion and Preventive Medicine (USACHPPM) was contacted to 
obtain information regarding the veteran's radiation exposure 
history.  USACHPPM responded by letter in March 2004, 
concluding that there is not sufficient information provided 
to their investigators to establish a radiation exposure 
history or dose estimate for the veteran.  USACHPPM noted 
that the request for information did not include the 
veteran's units of assignment.  The Board is unable to locate 
any evidence in the record that a follow-up request was made 
to provide USACHPPM with the information, or that the veteran 
was informed by letter of USACHPPM's failure to verify her 
radiation exposure.  Consequently, another request should be 
made to USACHPPM, which includes the veteran's units of 
assignment.  At a minimum, the record reflects the veteran 
was assigned to the 4th Ordnance Company Supply and Service 
Platoon of the 4th Ordnance Company, 3rd Ordnance Battalion 
and the 503rd Maintenance Company of the 189th Maintenance 
Battalion.  It also indicates that she was assigned to the 
"Retroeur Project" in USAEUR (U.S. Army in Europe).  The 
veteran should be contacted first to assure that a complete 
list of her former units is forwarded to USACHPPM.

The record also reveals an opinion from M.L.L., M.D., which 
concludes, "it is at least possible that exposure to 
chemicals during the period when she (the veteran) returned 
to active duty in 1994 could have contributed to the 
progression of her disability since that time."  (Emphasis 
added.)  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable (obvious and manifest) 
evidence that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2004).  
Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  However, Dr. L's opinion that it was merely 
"possible" that the veteran's in-service exposure to 
chemicals aggravated her sarcoidosis is too speculative to 
support the claim.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient or of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion or ordering a 
medical examination.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board is of the opinion that a 
medical evaluation is warranted that includes an opinion 
regarding the etiology, progression, and approximate onset 
date of the veteran's sarcoidosis.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).
 
The Board also notes that the veteran identified Mary 
Immaculate Hospital as the place where the diagnosis of 
sarcoidosis was made in 1992.  Although these records were 
requested, it does not appear that they have been associated 
with the claims file.  38 C.F.R. § 3.159(c)(1) (2004).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should request the veteran 
provide further details concerning (i) 
her units of assignments and (ii) her 
reported treatment at the U.S. Army 
Hospital in Landstuhl, Germany.  The 
veteran is advised that the identity of 
her unit, and the approximate dates of 
treatment (usually within three months) 
are all very important in order to 
permit a meaningful search for records.  

2.  After receiving the veteran's 
response or after a reasonable time to 
respond has passed, the RO should then: 

(a) Address a request to the NPRC for 
the veteran's service medical records, 
including a specific request for the 
record of the reported treatment at the 
U.S. Army Hospital in Landstuhl, 
Germany.  Action to obtain records 
should include a request for records 
maintained by the Surgeon General's 
Office and contacting the hospital 
directly.  All correspondence pertaining 
to the requests should be associated 
with the claims file.  

(b) Address a request to USACHPPM for 
information regarding the veteran's 
radiation exposure history, which 
includes all available information 
regarding her assigned units while on 
active duty.

3.  After obtaining consent from the 
veteran, the RO should request the 
veteran's treatment records from Mary 
Immaculate Hospital.

4.  After responses to the requests in 
paragraphs numbered 2 and 3 have been 
received and associated with the claims 
file, the RO should afford the veteran a 
VA general medical examination for the 
purpose of determining the approximate 
onset date and etiology of any 
sarcoidosis that may currently be 
present.  The clinician must review the 
claims file in conjunction with the 
examination.  
 
Following a review of the relevant 
medical evidence in the claims file, 
the history obtained from the veteran, 
the physical examination, and any tests 
that are deemed necessary, the examiner 
is requested to opine (a) whether it is 
at least as likely as not (50 percent 
or more probability) that the veteran's 
sarcoidosis began during or as the 
result of any incident of service; and 
(b) if it is determined that the 
veteran's sarcoidosis pre-existed her 
second period of service (October 1994 
to March 1995), the examiner is asked 
to opine (yes or no) whether the 
veteran's sarcoidosis was aggravated 
during or as the result of any incident 
of her second period of service.  The 
clinician should note that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition, beyond its natural 
progression, versus a temporary flare-
up of symptoms.  
 
The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the physician cannot answer any question 
without resort to speculation, he or she 
should so indicate.  

5.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claim.

6.  Thereafter, the RO should 
readjudicate the issue of service 
connection for sarcoidosis with 
consideration of all of the applicable 
law and regulations, to include the 
presumptions of soundness and 
aggravation (see VAOPGCPREC 3-2003; 
Cotant v. Principi, 17 Vet. App. 116 
(2003)) if applicable.  

7.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the June 2004 
SSOC.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


